Exhibit 10.3 TERMINATION AGREEMENT This Termination Agreement (the “ Agreement ”), dated as of September 15, 2014, by and between Revolutions Medical Corporation , a Nevada corporation, (the “ Company ”), and KVM Capital Partners , a New York limited liability company (the “ Investor ”). WHEREAS: A.The Company and the Investor are parties to an Investment Agreement dated as of June 10, 2013 (the “ Investment Agreement ”), pursuant to which, among other things, the Company has the right to sell to the Investor, at its sole discretion, up to $1,500,000 of the Company’s common stock, par value $0.001 per share (“ Common Stock ”), upon the terms and subject to the conditions of the Investment Agreement; B.The Company and the Investor are parties to a Registration Rights Agreement dated as of June 10, 2013 (the “ Registration Rights Agreement ”), pursuant to which, among other things, the Company agreed to file a registration statement with the Securities and Exchange Commission (“
